Case 1:20-cr-20009-BB Document 13 Entered on FLSD Docket 01/31/2020 Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA
                           MIAMI DIVISION

                       CASE NO. 20-20009-CR-BLOOM


 UNITED STATES OF AMERICA,

       Plaintiff,
 v.
 LEMON CLARENCE BENTON

      Defendant.
 _________________________________/

                      NOTICE OF RE-ASSIGNMENT

       The Federal Public Defender's Office for the Southern District of

 Florida gives notice that the above-captioned case has been re-assigned to

 Assistant Federal Public Defender Kate Taylor. Please direct any future

 inquiries, pleadings or correspondence to Ms. Taylor.

                                    Respectfully Submitted,

                                    MICHAEL CARUSO
                                    FEDERAL PUBLIC DEFENDER

                                 By: _s/Kate Taylor___________________
                                    Kate Taylor
                                    Assistant Federal Public Defender
                                    Florida Bar No. A5502484
                                    150 W. Flagler Street, Suite 1700
                                    Miami, Florida 33130
                                    Tel: 305-530-7000/Fax: 305-536-4559
                                    E-Mail Address: kate_taylor@fd.org
Case 1:20-cr-20009-BB Document 13 Entered on FLSD Docket 01/31/2020 Page 2 of 2



                      CERTIFICATE OF SERVICE



       I HEREBY certify that on January 31, 2020, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also

 certify that the foregoing document is being served this day on all counsel

 of record via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel or parties

 who are not authorized to receive electronically Notices of Electronic Filing.



                                    s/Kate Taylor
                                     Kate Taylor




                                        2
